Citation Nr: 0005319	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-28 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

The veteran had active service from August 1982 to June 1985.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that determined 
that the veteran's service connection claims were not well 
grounded.


FINDINGS OF FACT

1.  The veteran has bilateral knee and ankle problems.

2.  The veteran was seen for bilateral knee and ankle 
problems during service.

3.  The veteran has submitted medical evidence of a nexus 
between service and the veteran's current bilateral knee and 
bilateral ankle disabilities.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral knee disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

2.  The claim of entitlement to service connection for 
bilateral ankle disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well grounded, the veteran's initial burden has been met, and 
VA is obligated under 38 U.S.C. § 5107(a) to assist the 
veteran in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

In this veteran's case, service medical records include an 
orthopedic clinic record dated in February 1983 that reveals 
an injury to the right ankle from a fall six days earlier.  
The examiner noted tenderness and treated the injury as a 
sprain.  Medical entries dated in March 1983 reveal decreased 
swelling and a resolving right ankle sprain and a record 
dated in September 1983 discloses dermatitis and cellulitis 
of the right knee.  In April 1984, the veteran was seen for 
left ankle pain; the assessment rendered was a sprained 
ankle.  Also, the veteran complained of left knee pain at 
that time.  The left knee examination was normal.  

In another entry dated in April 1984 and an x-ray study, the 
examiner noted mild patellar crepitus in the left knee.  Also 
indicated in April 1984 is questionable mild chondromalacia 
of the left knee.  In a clinical record dated in November 
1984 related to complaints of left knee pain, the assessment 
was mild chondromalacia and exogenous obesity.  An 
examination report dated in December 1984 is silent for any 
pertinent findings.  In March 1985, the veteran was treated 
for complaints of right ankle pain; the diagnosis was a 
sprained ankle.  There is no separation examination of 
record.

From April 1995 to March 1996, the veteran was seen on an 
outpatient basis both by VA examiners and private medical 
doctors.  In VA medical record dated in April 1995, the 
veteran was treated for complaints of severe pain in the left 
knee.  The veteran's history of a fall in service was noted.  
The assessment was arthralgia in the left knee.

In September 1995, the veteran was seen by a private 
orthopedist for his knees and ankles.  Included in a 
recitation of the veteran's past medical history is the 
veteran's parachute jump in service that resulted in injury 
to his ankles and knees.  The diagnoses rendered were 
degenerative meniscus disease in the bilateral knee joints, 
patellofemoral chondromalacia bilaterally, old partial tear 
posterior cruciate ligament of the left knee joint, and 
residuals of a sprained left ankle with possible old healed 
cortical fracture posterior left tibia.  

The doctor further remarked that the veteran's service 
medical records were not available at the time of 
examination, but that if his military records validated the 
incidents as reported by the veteran, it would seem 
reasonable that his left knee and left ankle problems were 
related to service.  Also, the doctor noted that the 
veteran's weight as he reported at the time of the inservice 
fall was approximately 220 to 225 pounds, and that given such 
weight, landing stresses could be expected to have been 
fairly severe.

During VA examination conducted in September 1995, the 
examiner noted the veteran's report of several inservice 
incidents that resulted in injury to his knees and ankles.  
The veteran reported that at separation from service, he was 
told that there was nothing further that could be done for 
his injuries.  Also, the veteran had no apparent problems for 
the nine-year period following service until he was first 
treated in 1994.  The diagnoses rendered were pain in both 
knees, worse on the left and in the left ankle, following 
trauma, "as alluded to in the history."  X-ray studies 
conducted of the ankles revealed possibility of old ligament 
injuries involving both ankles.

In a private medical examination dated in October 1995, the 
doctor concluded that the veteran was primarily a chronic 
pain patient.  The doctor further remarked that with respect 
to causation, it was a difficult call in that given the post 
traumatic arthritis in the left ankle, it sounded as if it 
might be related to a previous injury.  As to the knees, the 
doctor noted no definite abnormalities other than pain.  The 
doctor stated that it was more difficult to attribute the 
veteran's knee problems to his service given the lack of 
degenerative changes.  

In a letter from a private doctor dated in December 1996, the 
doctor recited the veteran's past medical history that 
included the inservice incidents.  The doctor noted that the 
veteran presented with chronic pain in his knees and ankles, 
but that the degree of disability seemed out of proportion to 
the veteran's injuries.  Further, the doctor stated that as 
to the connection between the veteran's current disabilities 
and service, the veteran's injuries in service probably had a 
causative role, but that a major contributing factor to the 
progression of the veteran's disabilities was his morbid 
obesity.  

Thus, in light of the above-noted evidence, this veteran has 
presented a plausible claim, and as such, has established a 
well grounded claim with respect to his bilateral knee and 
bilateral ankle disabilities.  The evidence reflects current 
knee and ankle disability, presence of ankle and knee 
problems in service, and medical evidence of a nexus between 
inservice events and current disability.  Thus, the VA has a 
duty to assist the veteran in furthering the development of 
his claims.  38 U.S.C. § 5107(a).  

ORDER

The claim of entitlement to service connection for bilateral 
knee disability is well grounded.  To this extent only, the 
appeal is granted.

The claim of entitlement to service connection for bilateral 
ankle disability is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
both bilateral knee disability and bilateral ankle disability 
is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Specifically, the Board 
remands these matters for the following directives:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his bilateral 
knee and bilateral ankle disabilities 
since separation from service in June 
1985.  After securing the necessary 
releases, the RO should obtain these 
records.

2.  The RO should then request an 
appropriate examination of the veteran's 
knees and ankles to determine the extent 
of current disability.  Further, the 
examiner should comment on the 
relationship, if any, of the veteran's 
current disabilities to his period of 
service.  Specifically, the examiner 
should remark on whether the veteran's 
current knee and ankle disabilities are 
medically related to the parachute jumps 
and falls as documented in the veteran's 
service medical records that occurred 
while in service.  The veteran's claims 
file, or copies of the data therein, must 
be made available to the examiner in 
conjunction with the requested review.  
Any necessary tests or laboratory studies 
required for a determination in this case 
should be so conducted.  The examiner 
should provide a complete rationale for 
any conclusion reached.  Further, the RO 
should ensure that any additional 
information required to formulate the 
requested opinion should be requested and 
obtained. 

3.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals





 



